     Case 2:17-cv-08937-DMG-FFM Document 115-1 Filed 01/24/20 Page 1 of 2 Page ID
                                      #:1651




 1     Eric A. Buresh (pro hac vice)
 2     eric.buresh@eriseip.com
       Clifford T. Brazen (pro hac vice)
 3     cliff.brazen@eriseip.com
 4     Chris R. Schmidt
       chris.schmidt@eriseip.com
 5     7015 College Blvd. Suite 700
       Overland Park, KS 66211
 6
       Phone: (913) 777-5600
 7     Facsimile: (913) 777-5601
 8     Ben M. Davidson (State Bar No. 181464)
       ben@dlgla.com
 9     DAVIDSON LAW GROUP, ALC
       4500 Park Granada Blvd, Suite 202
10     Calabasas, California 91302
       Office: (818) 918-4622
11     Fax: (310) 473-2941

12     Attorneys for Crytek GmbH

13
14
                       IN THE UNITED STATES DISTRICT COURT
15
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
       CRYTEK GMBH,                            Case No. 2:17-CV-08937-DMG-FFM
17                                             Hon. Dolly M. Gee Presiding
                   Plaintiff,
18                                             [PROPOSED] ORDER
             v.                                GRANTING PLAINTIFF
19                                             CRYTEK GMBH’S
       CLOUD IMPERIUM GAMES                    APPLICATION TO FILE UNDER
20     CORP., and ROBERTS SPACE                SEAL UNREDACTED PORTION
       INDUSTRIES CORP.,                       OF PLAINTIFF’S REPLY IN
21                                             SUPPORT OF ITS MOTION FOR
                   Defendants.                 VOLUNTARY DISMISSAL
22
                                               [Local Rule 79.5.2.2(B)]
23
                                               Date: February 7, 2020
24                                             Time: 9:30 a.m.
                                               Location: Courtroom 8C
25
26
             Pursuant to Local Rule 79-5.2.2(b), and after considering Plaintiff Crytek
27
       GMBH’s (“Crytek”) Application to File Under Seal Portions of its Reply in Support
28
                                             -1-
         [PROPOSED] ORDER GRANTING PLAINTIFF’S APPLICATION TO FILE UNDER
                                     SEAL
     Case 2:17-cv-08937-DMG-FFM Document 115-1 Filed 01/24/20 Page 2 of 2 Page ID
                                      #:1652




 1     of its Motion for Voluntary Dismissal, and for good cause and compelling reasons
 2     shown, IT IS HEREBY ORDERED THAT portions of Crytek’s Reply in Support of
 3     its Motion for Voluntary Dismissal shall be filed under seal as follows:
 4
 5     Portions Thereof to Be Filed Under Seal                                Order
 6     Portions of Crytek’s Reply in Support of its Motion for                Granted.
 7     Voluntary Dismissal, at page 1, lines 7-8 and 10, page 3, lines 1-

 8     3 and 25, page 4, lines 7-8, page 4, line 27 to page 5, line 1, page

 9     11, lines 25-26, page 12, line 1, an page 15, lines 22-23 and 25.

10
       IT IS SO ORDERED.
11
12
       Dated:
13                                                   Hon. Dolly M. Gee
                                                     United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -2-
         [PROPOSED] ORDER GRANTING PLAINTIFF’S APPLICATION TO FILE UNDER
                                     SEAL
